In the first above-entitled proceeding: Order affirmed, without costs, on opinion at Appellate Division.
In each of the other proceedings: Order affirmed, without costs (see Matter of McCarthy v. Lawley, decided herewith).
Concur: Judges Scileppi, Breitel, Jasen and Gibson. Judges Burke and Bergan dissent in part and vote to modify by allowing a substitution of names in accordance with section 138 (subd. 4) of the Election Law. Chief Judge Fuld dissents and votes to reverse in the following memorandum: Although I agree—with Judges Burke and Bergan—that, at the very least, a substitution of names should be allowed in accordance with section 138 (subd. 4) of the Election Law, I would go further and uphold the use of the name “ Conservation ” Party and validate the appellants’ nominating petitions for the reasons stated in the opinion at Special Term in Matter of Ottinger v. Lomenzo. [64 Misc 2d 103.]